Citation Nr: 0827781	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  05-19 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to payment of VA death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1971.  He died in September 2003; the appellant is the legal 
custodian of the veteran's adult helpless child.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

Although the appellant requested a local RO hearing in June 
2005, she did not appear at the time and place scheduled for 
the hearing.  To the Board's knowledge, the appellant has 
offered no explanation as to why she was unable to appear and 
she has since made no request for another hearing.  
Accordingly, the Board will proceed to a decision on this 
appeal as if the hearing request had been withdrawn.  


FINDING OF FACT

After November 1, 2003, the countable income of the veteran's 
helpless child exceeds the maximum annual income for pension 
benefits.


CONCLUSION OF LAW

The countable income of the veteran's helpless child 
precludes him from receiving pension benefits.  38 U.S.C.A. 
§§ 1503, 1521, 1542 (West 2002); 38 C.F.R. §§ 3.3(b)(3), 
3.24, 3.271, 3.272, 3.273 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking non-service-connected death pension 
benefits on behalf of the veteran's helpless child.  The 
Board will initially discuss certain preliminary matters, and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the case at hand, the record reflects that the originating 
agency provided the appellant with the notice required under 
the VCAA by a letter mailed in February 2007.  Although this 
letter was mailed after the initial adjudication of the 
claim, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the claim in May 2008.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim).  There is no indication or 
reason to believe that the ultimate decision of the RO on the 
merits of the claim would have been different had VCAA notice 
been provided at an earlier time.  

The Board also notes that the appellant was asked to submit 
records of income and expenses for the veteran's helpless 
child; however, she responded that she had no additional 
evidence to submit.  The representative has stated that the 
letter was confusing and that another attempt should be made 
to obtain the information.  However, the February 2008 letter 
clearly stated on the first page that, "you need to provide 
detailed accounting of current income and expenses for 
[W.T.C.]."  In the Board's view, there is no reason that 
this should have been confusing to the appellant.  Moreover, 
the appellant's representative is obviously aware of the 
contents of the letter, and his knowledge is imputed to the 
appellant.  

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the appellant.  
Accordingly, the Board will address the merits of the claim.  

Legal Criteria

The Secretary shall pay to each child (1) who is the child of 
a deceased veteran of a period of war who met the service 
requirements prescribed in section 38 U.S.C. § 1521(j), or 
who at the time of death was receiving (or entitled to 
receive) compensation or retirement pay for a service-
connected disability, and (2) who is not in the custody of a 
surviving spouse eligible for pension under 38 U.S.C. 
§  1541, pension at the annual rate as specified under 
38 U.S.C.A. § 5312, reduced by the amount of such child's 
annual income.  38 U.S.C.A. § 1542; 38 C.F.R. § 3.24(a).  

The term "child" includes an unmarried person who, before 
reaching the age of 18 years, became permanently incapable of 
self-support through his own efforts by reason of physical or 
mental defect.  38 U.S.C.A. § 101(4)(A) (West 2002); 
38 C.F.R. §§ 3.57, 3.356 (2007).

Payments of VA pension benefits are made at a specified 
annual maximum rate, reduced on a dollar-for-dollar basis by 
annualized countable income.  38 U.S.C.A. § 1521.  In 
determining countable income, all payments of any kind or 
from any source will be included unless specifically excluded 
by law or regulation.  38 U.S.C.A. § 1503; 38 C.F.R. §§ 
3.271, 3.262, 3.272.

Analysis

In October 2003, the appellant filed an application (VA Form 
21-534) for dependency and indemnity compensation (DIC), 
death pension, and accrued benefits - including death 
compensation - on behalf of the veteran's adult helpless 
child, W.T.C.  The appellant reported that W.T.C. is eligible 
for Medicaid and has no medical expenses.  In June 2004 the 
RO issued a decision notifying the appellant that, while the 
claim was granted effective October 1, 2003, as of the 
following month, November 1, 2003, W.T.C.'s countable income 
exceeded the maximum annual pension rate, and his entitlement 
ceased.  

Basic entitlement to pension exists if, among other things, 
the beneficiary's income in not in excess of the Maximum 
Annual Pension Rate (MAPR) specified in 38 C.F.R. § 3.24.  
See 38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.3(a), 3.23.  The MAPR 
is published in Appendix B of VA Manual M21-1 and is accorded 
the same force and effect as if published in VA regulations.  
38 C.F.R. §§ 3.21, 3.24.

In response to the Board's December 2007 remand, the RO 
verified W.T.C.'s Social Security payments during the period 
of the claim.  From October 2003 through December 2003, 
W.T.C. had income of $1,263.00.  The MAPR for a child in 
effect at the time of the claim for pension in October 2003 
was $1,653.00.  

In December 2003, the maximum rate was $1,688.00.  W.T.C.'s 
income for 2003 was $5,160.00.  

In December 2004, the maximum rate was $1,734.00.  W.T.C.'s 
income for 2004 was $5,304.00.  

In December 2005, the maximum rate was $1,806.00.  W.T.C.'s 
income for 2005 was $5,520.00.  

In December 2006, the maximum rate was $1,866.00.  W.T.C.'s 
income for 2006 was $5,700.00.  

In December 2007, the maximum rate was $1,909.00.  W.T.C.'s 
income for 2007 was $5,832.00.  

In summary, the evidence of record shows that after November 
1, 2003, W.T.C.'s countable income exceeds the statutory 
limits for entitlement to pension benefits.  He is not 
entitled to pension benefits for that period.  

The appellant has raised the matter of the hardship exclusion 
of a child's available income.  The RO found that the 
exclusion did not apply.  The Board agrees.  The hardship 
exclusion as found in 38 C.F.R. § 3.23(d)(6) applies to 
children of surviving spouses of veterans.  The equivalent 
section for surviving children of veterans, applicable in 
this case (38 C.F.R. § 3.24), does not provide a hardship 
exclusion.  

In any event, the hardship provision of 38 C.F.R. 
§ 3.23(d)(6) allows for exclusion of an amount equal to the 
amount by which annual expenses necessary for reasonable 
family maintenance exceed the sum of countable annual income 
plus VA pension entitlement computed without consideration of 
this exclusion.  Here, the appellant has been afforded ample 
opportunity to inform the RO and the Board of W.T.C.'s 
expenses.  She has not identified any.  Accordingly, the 
Board must conclude that the exclusion does not apply in this 
case, and it would not benefit the appellant even if it were 
applicable.  

The appellant's representative has also suggested that 
special monthly compensation (SMC) for aid and attendance 
should be considered.  Indeed, the RO adjudicated entitlement 
to SMC for aid and attendance in September 2004, and denied 
the claim.  The appellant did not appeal that decision, and 
the Board does not have jurisdiction to consider it.  

The Board recognizes the veteran's service, and acknowledges 
that there is a financial need in this case.  The appellant 
has stated that the income W.T.C. receives is not enough to 
pay his expenses.  The Board is nonetheless bound by the laws 
enacted by Congress, the regulations of the Department, the 
instructions of the Secretary, and the precedent opinions of 
the chief legal officer of the Department. 38 U.S.C.A. 
§ 7104(c) (West 2002).  The law specifically prohibits the 
payment of VA pension benefits to those whose countable 
income exceeds statutory limits.  Thus, the appellant's claim 
must be denied.


ORDER

Entitlement to payment of VA death pension benefits is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


